On Application for Rehearing.
By the WHOLE COURT.
PER CURIAM.
It may be conceded that the relation of commercial partners does not, of itself, authorize one partner to confess judgment for another. That is not what occurred in this case. The suit for appointment of-a receiver or liquidator of the partnership was Brought against the partnership; and the attorney representing the partnership, and answering the petition for the partnership, admitted that the allegations setting forth a cause for the appointment of a receiver or liquidator were true. The evidence on which the judgment was based, therefore, appointing the receiver or liquidator, was all one way. Under such circumstances, a complaining partner’s remedy is not by appeal, because, as the record stands, there would be no alternative but to affirm the judgment appealed from. If any injustice has been done to the complaining partner, his remedy is an action to annul the judgment.
Resting our decree on that proposition, and pretermitting the question whether the appeal was governed by Act 159 of 1898, p. 312, which in terms applies only to corporations.
The rehearing is denied.
OVERTON, J., absent.
DAWKINS and ST. PAUL, JJ., dissent.